DYKMAN, J.
This is an appeal from a judgment entered upon the reportr of a referee. The action was brought to recover for labor and material furnished to the defendant by the plaintiff in the erection of a house and stable in Richmond county, and $150 for money lent. The referee found in favor of the plaintiff, and his report isj well sustained by the proof. The-testimony of the expert witness introduced by the defendant was quite uncertain and unsatisfactory, and the claim of the plaintiff was meritorious. A careful examination of the testimony leaves no doubt of the justice and legality of the r.eport, and it meets with our entire approval. The exceptions of the defendant disclose no error sufficient to require a reversal of the judg; ment, and it should be affirmed, with costs.